Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-5, 7-9, 11-19 are pending.  Claims 1, 4-5, 7-9, 11-12, 15 are amended. 
Response to Arguments
Applicant’s arguments, see remarks, filed 9/30/2021, with respect to claims 1, 4-5, 7-9, 11-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-5, 7-9, 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious flagging pixels that meet the user-described predetermined threshold values; determining a height value associated with each flagged pixel to define a vector location; saving locations of the flagged pixels; mapping the flagged pixels in three-dimensional space using the vector locations; and displaying the flagged pixels in three-dimensions within the virtual reality space by spawning a three-dimensional shape at each flagged pixel location within the virtual reality space to form a three-dimensional object from the two-dimensional image.  Claim 15 is similarly allowable for at least the reasons above.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616